UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-6653


JAMAL KEMO SAUNDERS, a/k/a Forever Al-Mani Hamilton,

                    Plaintiff - Appellant,

             v.

MATTHEW ROBERTS, Building Sergeant; HUGHES, Building Lieutenant,

                    Defendants - Appellees.



Appeal from the United States District Court for the Western District of Virginia, at
Roanoke. Norman K. Moon, Senior District Judge. (7:18-cv-00045-NKM-JCH)


Submitted: December 17, 2020                                      Decided: February 2, 2021


Before KING, DIAZ, and RUSHING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jamal Kemo Saunders, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Jamal Kemo Saunders appeals the district court’s order granting summary judgment

to Defendants and dismissing his 42 U.S.C. § 1983 complaint without prejudice for failure

to exhaust administrative remedies. We have reviewed the record and find no reversible

error. Accordingly, we affirm for the reasons stated by the district court. Saunders v.

Roberts, No. 7:18-cv-00045-NKM-JCH (W.D. Va. Apr. 14, 2020). We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            2